DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 05/25/2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) in the view of Huennekens (US Pub No. US 2007/0038061).
Regarding claim 1, Ofili teaches a method for determining the severity of a stenotic lesion comprising (“coronary blood flow velocity parameters and to determine the relation among velocity, volumetric flow, and vascular resistance…, we performed paired proximal and distal velocity measurements” pg. 37 right col.):
generating, by the one or more processors, a resistance model of the vessel based on vessel image data (discussion section, pgs. 43-44; models used to predict coronary vascular resistance)
 calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on an artery being under a simulated hyperemic condition (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
providing for display the one or more vessel resistance values in relation to a representation of the vessel (Pg. 40 left col. Quantities angiography).
However, Ofili failed to explicitly teach generating, by the one or more processors, a 3D model of a vessel that is based on vessel image data; identifying, by the one or more processors, a stenotic lesion within the vessel;
Huennekens, in the same field of endeavor, teaches generating, by the one or more processors, a 3D model of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created);
identifying, by the one or more processors, a stenotic lesion within the vessel (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching of Huennekens to provide a 3D model with indication of stenotic lesion. This modification will help the user in visualizing the vessel and determine the location of any narrowing due to a stenting in the vessel.

Regarding claim 2, Ofili teaches the method of claim 1, wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel (pgs. 42-43; the resistance was calculated in different branches of the vessel tree).

Regarding claim 3, Ofili teaches the method of claim 1, wherein at least one of the vessel resistance values are based on the artery being in a normal condition (discussion, the flow velocity parameters are maintained across the normal epicardia artery) .

Regarding claim 4, Ofili teaches the method of claim 1, wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value (pg. 41, the velocity parameters were monitored during adenosine induced hyperemia).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) in the view of Huennekens (US Pub No. US 2007/0038061) and Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).

Regarding claim 5, Ofili teaches the method of claim 1, further comprising: calculating, by the one or more processors, updated vessel resistance values within the vessel based on the altered resistance model (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
and -34-ABTLLI 3.12-067 CON II CON CON I providing for display the updated vessel resistance values in relation to an updated representation of the vessel (Pg. 40 left col. Quantities angiography).
however, Ofili fails to explicitly teach receiving, by the one or more processors, user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion; altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location;
Huennekens, in the same field of endeavor, teaches receiving, by the one or more processors, user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching of Huennekens to provide a 3D model with indication proximal location and a distal location relative to the stenotic lesion. This modification will help the user in visualizing the vessel and determine the location of any narrowing due to a stenting in the vessel and the treatment option.
however, Ofili in the view of Huennekens failed to explicitly teach altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location;
Leonardo, in the same field of endeavor, teaches altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens with the teaching Leonardo to provide a step of altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 6, Ofili teaches the method of claim 5, however, fails to explicitly teach wherein simulating widening of the vessel corresponds to simulation of a stent being placed within the vessel, and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model.
Leonardo, in the same field of endeavor, teaches simulating widening of the vessel comprises simulation of a stent (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model (Geometrical model, user chooses the delivery region and the stent parameter) .
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens with the teaching Leonardo to provide simulating widening of the vessel comprises simulation of a stent. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 7, Ofili teaches the method of claim 1, wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion (Pg. 44, right col, determine the pressure gradient (pressure drop) within the vessel).

Claims 8-11, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) in the view of Huennekens (US Pub No. US 2007/0038061) and Lakin (US Pub No. 2006/0166176).

Regarding claim 8, Ofili teaches a system for determining the severity of a stenotic lesion comprising: generate a resistance model of the vessel based on vessel image data (discussion section, pgs. 43-44; models used to predict coronary vascular resistance); 
calculate one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on an artery being under a simulated hyperemic condition(“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
provide for display the one or more vessel resistance values in relation to a representation of the vessel (Pg. 40 left col. Quantities angiography).
However, fails to explicitly teach memory; one or more processors in communication the memory, the one or more processors configured to: generate a 3D model of a vessel that is based on vessel image data; identify a stenotic lesion within the vessel.
Huennekens, in the same field of endeavor, teaches  3D model of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created);
identify a stenotic lesion within the vessel. (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching of Huennekens to provide a 3D model with indication of stenotic lesion. This modification will help the user in visualizing the vessel and determine the location of any narrowing due to a stenting in the vessel.
However, Ofili in the view of Huennekens fails to explicitly teach memory.
Lakin, in the same field of endeavor, teaches a memory (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens with the teaching Lakin to provide a memory. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 9, Ofili teaches the system of claim 8, wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel (pgs. 42-43; the resistance was calculated in different branches of the vessel tree).

Regarding claim 10, Ofili teaches the system of claim 8, wherein at least one of the vessel resistance values are based on the artery being in a normal condition (discussion, the flow velocity parameters are maintained across the normal epicardia artery) .

Regarding claim 11, Ofili teaches the system of claim 8, wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value (pg. 41, the velocity parameters were monitored during adenosine induced hyperemia).

Regarding claim 15, Ofili teaches a method of determining the severity of a stenotic lesion, comprising(“coronary blood flow velocity parameters and to determine the relation among velocity, volumetric flow, and vascular resistance…, we performed paired proximal and distal velocity measurements” pg. 37 right col.):
generating, by the one or more processors, a resistance model of the vessel based on vessel image data (discussion section, pgs. 43-44; models used to predict coronary vascular resistance)
 calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on an artery being under a simulated hyperemic condition (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
providing for display the one or more vessel resistance values in relation to a representation of the vessel (Pg. 40 left col. Quantities angiography).
However, Ofili fails to explicitly teach generating, by the one or more processors, a 3D model of a vessel that is based on vessel image data; identifying, by the one or more processors, a stenotic lesion within the vessel;
Huennekens, in the same field of endeavor, teaches generating, by the one or more processors, a 3D model of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created);
identifying, by the one or more processors, a stenotic lesion within the vessel (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching of Huennekens to provide a 3D model with indication of stenotic lesion. This modification will help the user in visualizing the vessel and determine the location of any narrowing due to a stenting in the vessel.
However, Ofili in the view of Huennekens fails to explicitly teach A non-transitory computer-readable medium storing instructions executable by one or more processors.
Lakin, in the same field of endeavor, teaches A non-transitory computer-readable medium storing instructions executable by one or more processors (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens with the teaching Lakin to provide A non-transitory computer-readable medium storing instructions executable by one or more processors. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 16, Ofili teaches the non-transitory computer-readable medium of claim 15, wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel (pgs. 42-43; the resistance was calculated in different branches of the vessel tree).

Regarding claim 17, Ofili teaches the non-transitory computer-readable medium of claim 15, wherein at least one of the vessel resistance values are based on the artery being in a normal condition (discussion, the flow velocity parameters are maintained across the normal epicardia artery) .

Regarding claim 18, Ofili teaches the non-transitory computer-readable medium of claim 15, wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value (pg. 41, the velocity parameters were monitored during adenosine induced hyperemia).

Regarding claim 20, Ofili teaches the non-transitory computer-readable medium of claim 15, wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion (Pg. 44, right col, determine the pressure gradient (pressure drop) within the vessel).

Claims 12-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) in the view of Huennekens (US Pub No. US 2007/0038061), Lakin (US Pub No. 2006/0166176) and Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).

Regarding claim 12, Ofili teaches the system of claim 8, calculate updated vessel resistance values within the vessel based on the altered resistance model (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
and -34-ABTLLI 3.12-067 CON II CON CON I provide for display the updated vessel resistance values in relation to an updated representation of the vessel (Pg. 40 left col. Quantities angiography).
however, Ofili fails to explicitly teach receive user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion; alter the resistance model to simulate widening of the vessel between the proximal location and the distal location;
Huennekens, in the same field of endeavor, teaches receive user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching of Huennekens and Lakin to provide a 3D model with indication proximal location and a distal location relative to the stenotic lesion. This modification will help the user in visualizing the vessel and determine the location of any narrowing due to a stenting in the vessel and the treatment option.
however, Ofili in the view of Huennekens and Lakin failed to explicitly teach altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location;
Leonardo, in the same field of endeavor, teaches altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens with the teaching Leonardo to provide a step of altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 13, Ofili teaches the system of claim 12, however, fails to explicitly teach wherein simulating widening of the vessel corresponds to simulation of a stent being placed within the vessel, and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model.
Leonardo, in the same field of endeavor, teaches simulating widening of the vessel comprises simulation of a stent (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model (Geometrical model, user chooses the delivery region and the stent parameter) .
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens and Lakin with the teaching Leonardo to provide simulating widening of the vessel comprises simulation of a stent. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 14, Ofili teaches the system of claim 8, wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion (Pg. 44, right col, determine the pressure gradient (pressure drop) within the vessel).

Regarding claim 15, Ofili teaches the non-transitory computer-readable medium of claim 15, further comprising: calculating updated vessel resistance values within the vessel based on the altered resistance model (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
and -34-ABTLLI 3.12-067 CON II CON CON I providing for display the updated vessel resistance values in relation to an updated representation of the vessel (Pg. 40 left col. Quantities angiography).
however, Ofili fails to explicitly teach receiving user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion; altering the resistance model to simulate widening of the vessel between the proximal location and the distal location;
Huennekens, in the same field of endeavor, teaches receiving user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching of Huennekens to provide a 3D model with indication proximal location and a distal location relative to the stenotic lesion. This modification will help the user in visualizing the vessel and determine the location of any narrowing due to a stenting in the vessel and the treatment option.
However, Ofili in the view of Huennekens and Lakin failed to explicitly teach altering the resistance model to simulate widening of the vessel between the proximal location and the distal location;
Leonardo, in the same field of endeavor, teaches altering the resistance model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Huennekens and Lakin with the teaching Leonardo to provide a step of altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).
Response to Arguments
Applicant's arguments filed on 05/25/2022 have been fully considered but they are not persuasive. The applicant argues that Ofili fails to teach “calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on an artery being under a simulated hyperemic condition”. However, Ofili teaches simulating a hyperemic condition by injecting the subject with adenosine (page 40, second paragraph). Segments of the artery are then evaluated under a baseline condition and a hyperemic condition. The evaluation of the segments include the calculations of flow velocity, volumetric flow, and resistance (pages 42-43). The examiner notes that the recitation “simulated hyperemic condition” is interpreted to read on both an entirely computer based model of hyperemic conditions as well as “simulated” hyperemic condition resulting from pharmaceutical intervention to induce hyperemia. Therefore, “simulated hyperemic condition” is interpreted to read on inducing hyperemic condition with adenosine. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793